DETAILED ACTION
	This non-final office action is responsive to communication filed march 26, 2019.  Claims 1-4 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2019 and July 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the examiner suggests removing the reference numbers from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the synchronization program is not stored on a non-transitory medium.  A program itself is not a machine, manufacture, process or composition of matter.  Therefore the claim is directed to a set of software instructions (“software per se”) that is not embodied in a manner so as to be executable (i.e. there are no claimed structural recitations).  As such, the claims are non-statutory.
Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the connection program is not stored on a non-transitory medium.  A program itself is not a machine, manufacture, process or composition of matter.  Therefore the claim is directed to a set of software instructions (“software per se”) that is not embodied in a manner so as to be executable (i.e. there are no claimed structural recitations).  As such, the claims are non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being rejected by Micucci et al. (US 2018/0103096 A1 ) (‘Micucci’). 

With respect to claim 1, Micucci teaches a synchronization program executed by a client apparatus connectable to a cloud server (Fig. 1), 
a cloud service corresponding to a first application being able to be provided to the client apparatus by executing the first application on the cloud server (paragraphs 25, 37 and 46), 
a connection program for accepting a connection from the client apparatus being installed on the cloud server (paragraphs 25 and 44), 
a second application for using a function of the first application being installed on the client apparatus (paragraphs 26, 44 and 49), 
the synchronization program causing the client apparatus to perform 
request signal transmission processing for transmitting a request signal for requesting setting information of the first application to the connection program of the cloud server in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44, 56), 
setting information reception processing for receiving the setting information of the first application from the connection program of the cloud server as a reply to the request signal (paragraphs 41, 42 and 44), and 

the synchronization program further causing the client apparatus to perform 
data reception synchronization processing for receiving data in a database of the first application via the connection program of the cloud server in response to a login operation on the client apparatus and synchronizing data in the database of the second application with the data in the database of the first application (paragraphs 46, 49-50 and 55, 58-60), 
data update processing for, if a data input is performed on the second application, updating the data in the database of the second application (paragraphs 48-49, 57, 59), and 
data transmission synchronization processing for transmitting the data in the database of the second application to the connection program of the cloud server in response to a data synchronization operation on the client apparatus and synchronizing the data in the database of the first application with the data in the database of the second application (paragraphs 46, 49-50 and 55, 58-60).

With respect to claim 2, Micucci teaches the synchronization program according to claim 1, wherein: the setting information includes information on a display item available to the second application (paragraphs 41-45); and 


With respect to claim 3, Micucci teaches a connection program installed on a cloud server in order to accept a connection from a client apparatus (Fig. 1, paragraph 25), 
a cloud service corresponding to a first application being able to be provided to the client apparatus by executing the first application on the cloud server (paragraph 25-26), 
the connection program causing the cloud server to perform 
request signal reception processing for receiving a request signal for requesting setting information of the first application, the request signal being transmitted from the client apparatus in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44 and 56), and 
setting information transmission processing for transmitting the setting information of the first application to the client apparatus as a reply to the request signal (paragraphs 26, 41, 42, 44 and 49), 
a second application for using a function of the first application being installed on the client apparatus (p paragraphs 26, 44 and 49), 
in the client apparatus, application synchronization processing for, based on the setting information received from the cloud server, generating a database of the second application and synchronizing a display screen of the second application with a display screen of the first application being performed (paragraphs 26, 41, 42, 44 and 49), 
the connection program further causing the cloud server to perform 

data reception processing for, if a data input is performed on the second application and the data in the database of the second application is thereby updated, receiving the data in the database of the second application, the data being transmitted from the client apparatus in response to a data synchronization operation on the client apparatus (paragraphs 46, 49-50 and 55, 58-60), 
in the cloud server, the data in the database of the first application being synchronized with the data in the database of the second application, the data being received from the client apparatus (paragraphs 46, 49-50 and 55, 58-60)

With respect to claim 4, Micucci teaches the connection program according to claim 3, wherein: the connection program causes the cloud server to perform processing for setting a display item available to the second application (paragraph 41-45); and 
in the client apparatus, a display item of the second application is synchronized with a display item of the first application using the setting information received from the connection program of the cloud server (paragraphs 41-45).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 19, 2021